Citation Nr: 0807772	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  05-07 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) and Board remand.  


FINDING OF FACT

A low back disorder is not related to active military 
service. 


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  38 
U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claim, the 
RO's letter dated in August 2003 advised the veteran of the 
foregoing elements of the notice requirement.  Further, the 
purpose behind the notice requirement has been satisfied 


because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records, his identified private treatment records, and his VA 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Pursuant to a June 2007 Board remand, the RO requested that 
the veteran identify the source of any medical records 
pertaining to his 1968 back surgery and treatment thereafter.  
The veteran did not respond to the RO's request.  In 
addition, all necessary VA medical examinations have been 
conducted.  Finally, there is no indication in the record 
that additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini, 18 Vet. App. at 112.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The veteran contends that his current low back disorder is 
the result of driving a heavy-duty truck on the road 
conditions in Vietnam and changing heavy tires in the 
motorpool during service.  The veteran has alleged that he 
began experiencing back pain shortly after separation from 
service, and that he underwent back surgery in November 1968.  
In various statements, the veteran has reported that the 
medical records from that procedure are no longer available.  
The veteran did not respond to the RO's June 2007 request for 
information identifying the source of any medical records 
pertaining to his November 1968 surgery.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed 


after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

The veteran's service medical records are negative for any 
complaints of or treatment for a low back disorder.  March 
1969 and April 1965 medical examinations noted a normal 
spine.  

Subsequent to service discharge, private medical treatment 
records from August 1992 through October 1992 reveal 
complaints of low back pain.  An August 1992 treatment letter 
noted that the veteran complained of an eight-year history of 
low back pain and a four-month history of pain radiating down 
the back of his right thigh and into the back of his right 
calf.  The veteran also indicated that he had radiating pain 
in his groin.  The veteran reported that he underwent a left 
L4-5 discectomy in 1968.  Physical examination of the back 
revealed a well-healed five-inch lumbar laminectomy incision 
that was nontender to palpation.  Palpation of the veteran's 
sciatic notches was nontender also.  A computed tomography 
(CT) scan of the lumbar spine performed that day revealed an 
old mild compression fracture of L1 without any evidence of 
neurocompression.  At L4-5, the veteran had a large recurrent 
central and right paracentral disc herniation and a possible 
smaller central disc protrusion at L5-S1.  The diagnosis was 
right L5 and right S1 nerve root compression from a large L4-
5 disc herniation.  Private medical records from September 
1992 reveal that the veteran underwent epidural steroid 
injections.

Private medical treatment records from October 1992 reveal 
that the veteran underwent exploratory surgery of his right 
L4-5 discectomy with resection of 


massive perineural and perithecal scar tissue and a repeat 
L4-5 microdiscectomy with transposition of subcutaneous fat 
as grafts around both the L5 and S1 nerve roots in a 
perineural fashion.

In August 2003, a VA spine examination was conducted.  The 
veteran complained of low back problems since 1968, and 
explained that he had to change heavy tires himself during 
service while working in the motorpool.  He indicated that he 
suspected he strained something inservice, but didn't have 
any problems at that time.  The veteran further stated that 
he had surgery on his low back in November 1968, and 
continued to have problems after that.  He sought 
chiropractic treatment and acupuncture and "everything he 
could think of."  He also reported that, in 1991, he had 
another back surgery due to radiating pain down to his right 
groin area.  He continues to have low back pain.  The veteran 
stated that he is employed as a truck driver and does a lot 
of driving.  Two to three times per week he has little back 
spasms that last from ten minutes to a couple of hours.  He 
does not use medication.  

Physical examination revealed a normal gait and level 
shoulders and pelvis.  No rotoscoliosis was noted.  With 
straight knees, he could bend forward so his fingertips were 
about 12 inches from the ground, and could return to an 
upright position with tightness in his low back.  Physical 
examination also revealed a well-healed surgical scar in the 
lumbosacral junction which measured about two inches in 
length.  No tenderness or adhesions of the scar tissue were 
noted.  On palpation of the spine from the occiput to the 
coccyx, no tenderness in the midline or paraspinal areas was 
noted.  The quadratus luborum was not in spasm and there was 
no tenderness.  In the seated position, the knee flexed 
forward to 70 degrees with some tightness and mild pain in 
the low back starting to radiate to the right groin.  
Bilateral trunk rotation was to 60 degrees with some tight 
feeling in the right low back.  Bilateral side bends were to 
20 degrees with tightness with the right side bend.  Straight 
leg raises were positive on the right and negative on the 
left.  He could walk heel and toe without problems.  The VA 
examiner diagnosed residuals of lumbar spine surgery times 
two with degenerative changes.

VA treatment records from January 2000 through October 2006 
noted that the veteran reported that he was remodeling a 
house and was having no muscle pain or weakness.

The veteran has submitted his own statements and the 
statements his wife, his brother, R.C., P.L., and R.D., in 
support of his contention that his current low back disorder 
is related to the service.  The Board acknowledges that the 
statements are competent evidence as to events and 
observations.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  However, the statements are not competent evidence 
as to the etiology of the veteran's current disorder.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  Because neither the veteran, his wife, his 
brother, R.C., P.L., nor R.D. is a physician, their 
statements are not competent evidence that the veteran's 
current low back disorder is the result of any injury to his 
back 40 years ago.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board finds that the evidence of record does not support 
a finding of service connection for a low back disorder.  
There is a diagnosis of a current low back disorder.  
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  However, service 
medical records are negative for any complaints of or 
treatment for back pain inservice.  In addition, there is no 
medical evidence of record which demonstrates a nexus between 
the veteran's current disability and active service.  
Hickson, 12 Vet. App. at 253 (holding that service connection 
requires medical, or in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury).  Accordingly, there is no competent evidence of 
record linking the veteran's low back disorder to service or 
to any incident of service, despite his assertions that such 
a causal relationship exists.  As there is no competent 
evidence which provides the required nexus between military 
service and the issue on appeal, service connection for a low 
back disorder is not warranted.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Service connection for a lumbar spine disorder is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


